               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 THOMAS B. KROPP,

                      Petitioner,
                                                     Case No. 18-CV-668-JPS-JPS
 v.

 WARDEN BRIAN FOSTER,
                                                                    ORDER
                      Respondent.


1.     INTRODUCTION

       In March 2012, Thomas Kropp (“Kropp”) was charged with

aggravated battery, in violation of Wis. Stat. § 940.19(5), in Milwaukee

County Circuit Court Case No. 2012CF1246. The charge arose from a

physical altercation between Kropp and his friend, W.R., who suffered

severe injuries at Kropp’s hands. The jury found Kropp guilty of the charge

and he was sentenced to ten years’ imprisonment to be followed by five

years of extended supervision. Kropp filed a motion for post-conviction

relief on May 29, 2014, raising allegations of ineffective assistance of trial

counsel. After some procedural pitfalls, the trial court eventually held a

post-conviction hearing and denied Kropp’s motion for post-conviction

relief on April 28, 2016. The Wisconsin Court of Appeals affirmed the denial

on October 31, 2017, and the Wisconsin Supreme Court denied Kropp’s

petition for discretionary review on March 13, 2018. State v. Kropp, 2017 WL

5037002 (Wis. Ct. App. Oct. 31, 2017); State v. Kropp, 380 Wis. 2d 351 (Wis.

2018). On April 27, 2018, Kropp filed the instant petition for a writ of habeas

corpus pursuant to 28 U.S.C § 2254. (Docket #1). In accordance with the

Court’s briefing schedule, Kropp filed a brief in support of his petition on
July 30, 2018. (Docket #13). Respondent submitted his brief in opposition on

October 31, 2018. (Docket #16). Kropp filed a reply on November 7, 2018.

(Docket #17). For the reasons explained below, Kropp’s petition will be

denied.

2.     BACKGROUND

       After his guilty verdict, Kropp employed new counsel to represent

him at his Machner hearing, where the trial court developed the factual

record as to his ineffective assistance of counsel claims and concluded that

Kropp’s trial counsel was constitutionally adequate. See State v. Machner, 92

Wis. 2d 797 (Wis. 1979); (Docket #9-15). Kropp then appealed his case to the

Wisconsin Court of Appeals, where he claimed that his trial counsel

provided ineffective assistance to him on the following grounds:

       (1) failing to obtain, review, and impeach W.R. with medical records;
and
       (2) failing to communicate the strength of the government’s evidence

and convey plea deals. Kropp, 2017 WL 5037002, at *3.

       The Wisconsin Court of Appeals rejected each asserted ground of

ineffectiveness:

       Counsel testified at the Machner hearing that upon learning
       the medical records were available, she believed her
       officemate picked up the records for her. Counsel stated that
       she reviewed the records prior to trial, but did not think
       W.R.’s actual injuries were relevant to the defense.1 She
       testified that W.R.’s injuries were undisputed and the focus of
       the defense was on how W.R. obtained those injuries.
       Moreover, on the first day of trial, counsel told the court that

       1 This excerpt demonstrates that, contrary to Kropp’s assertions (Docket #13
at 19), the appellate court did not erroneously claim that trial counsel was “sure”
that an officemate picked up the medical records, nor that she was certain of when,
exactly, she reviewed them—only that she did acquire and review them before
trial.


                                  Page 2 of 13
she and Kropp had discussed the timing of the State’s
disclosure of the medical records and that Kropp waived his
right to require authentication of the records. Any claim by
Kropp that counsel was ill-prepared with regard to the
medical records is purely speculative and contrary to
counsel’s Machner testimony, which the postconviction court
found credible. We are bound by the court’s credibility
findings. See State v. Peppertree Resort Villas, Inc., 2002 WI App
207, ¶19, 257 Wis. 2d 421, 651 N.W.2d 345 (The trial court “is
the ultimate arbiter of the credibility of the witnesses and the
weight to be given to each witness’s testimony.”).
As to Kropp’s allegation that counsel failed to impeach W.R.
with the medical records, we conclude that Kropp has not
shown either that counsel performed deficiently or that the
alleged deficiency prejudiced his defense. Kropp’s argument
is based on a very limited portion of the medical
records. . .Kropp ignores the other portions of the medical
record that clearly indicate that W.R. was treated for an
“assault by an individual that [W.R.] knows” and that W.R.
suffered from an “orbital fracture.” Even if counsel had
attempted to impeach W.R. with the medical records, the
records themselves still would have supported the jury’s
verdict. Accordingly, Kropp cannot show that a different
result was probable had counsel tried to impeach W.R. We
therefore conclude that counsel did not render ineffective
assistance in any regard as to W.R.’s medical records.
...

The postconviction court did not find Kropp’s testimony
[regarding counsel’s allegedly poor communication] credible,
but rather believed counsel’s testimony that she reviewed the
medical records prior to trial and that she discussed the
records with Kropp “at length” prior to trial. According to
counsel, Kropp refused to plead to anything other than a
misdemeanor offense. The postconviction court also found
credible counsel’s testimony that she met with Kropp
multiple times prior to trial, provided him with certain
discovery, and reviewed the medical records and her trial
strategy with Kropp. Again, we are bound by the
postconviction court’s credibility determinations. See


                          Page 3 of 13
       Peppertree Resort Villas, Inc., 257 Wis. 2d 421, ¶19. Accordingly,
       we conclude that counsel was not ineffective with regard to
       the plea offers.

Kropp, 2017 WL 5037002, at *3–4. Kropp asserted the same grounds in his

petition for review to the Wisconsin Supreme Court. (Docket #9-3).

       Kropp’s habeas petition initially presented three grounds for relief.

(Docket #1 at 7–20). At the screening stage, the Court concluded that

Kropp’s third ground for relief, a due process challenge in light of trial

counsel’s Machner hearing testimony, was better analyzed as part of the

ineffective assistance of counsel claims. (Docket #6). The Court therefore

ordered briefing on the remaining two grounds. Id. Those grounds are: 1)

ineffective assistance of trial counsel based on trial counsel’s failure to

obtain, review, and impeach W.R. with medical records; and 2) ineffective

assistance of trial counsel based on trial counsel’s failure to communicate to

Kropp the strength of government’s evidence against him and the

government’s various plea deals.2

3.     LEGAL STANDARD

       State criminal convictions are generally considered final. Review

may be had in federal court only on limited grounds. To obtain habeas relief

from a state conviction, 28 U.S.C. § 2254(d) (as amended by the


       2 Kropp also submitted a motion for evidentiary hearing, which consisted
of a recitation of the portions of the medical records that he believes corroborate
his version of events, and portions of the Machner hearing transcript that reflected
perceived shortcomings in his trial counsel’s approach. (Docket #12). The Court
has thoroughly reviewed all transcripts and any submitted medical records, and
concludes that an evidentiary hearing is not necessary. The relevant facts, namely
the medical records and the testimony of his trial counsel, are undisputed. The
only dispute is whether the Wisconsin Court of Appeals reasonably applied
Strickland, and whether its conclusion was based on a reasonable determination of
the facts, in light of the record. 28 U.S.C. § 2254(d)



                                   Page 4 of 13
Antiterrorism and Effective Death Penalty Act (“AEDPA”)) requires the

petitioner to show that the state court’s decision on the merits of his

constitutional claim was contrary to, or involved an unreasonable

application of, clearly established federal law as determined by the United

States Supreme Court, or was based on an “unreasonable determination of

the facts” in light of the evidence. 28 U.S.C. § 2254(d); Brown v. Payton, 544

U.S. 133, 141 (2005). The burden of proof rests with the petitioner. Cullen v.

Pinholster, 563 U.S. 170, 181 (2011). A state court’s findings of fact are

presumed correct unless the petitioner rebuts the presumption by clear and

convincing evidence. 28 U.S.C. § 2254(e)(1). The relevant decision for this

Court to review is that of the last state court to rule on the merits of the

petitioner’s claim. Charlton v. Davis, 439 F.3d 369, 374 (7th Cir. 2006). In

Kropp’s case, that would be the Wisconsin Court of Appeals’ October 31,

2017 opinion.

       A state-court decision runs contrary to clearly established Supreme

Court precedent “if it applies a rule that contradicts the governing law set

forth in [those] cases, or if it confronts a set of facts that is materially

indistinguishable from a decision of [the Supreme] Court but reaches a

different result.” Brown, 544 U.S. at 141. Similarly, a state court

unreasonably applies clearly established Supreme Court precedent when it

applies that precedent to the facts in an objectively unreasonable manner.

Id.; Bailey v. Lemke, 735 F.3d 945, 949 (7th Cir. 2013).

       The AEDPA undoubtedly mandates a deferential standard of

review. The Supreme Court has “emphasized with rather unexpected

vigor” the strict limits imposed by Congress on the authority of federal

habeas courts to overturn state criminal convictions. Price v. Thurmer, 637

F.3d 831, 839 (7th Cir. 2011). It is not enough for the petitioner to prove the


                                  Page 5 of 13
state courts were wrong; he must also prove they acted unreasonably.

Harrington v. Richter, 562 U.S. 86, 101 (2005); Campbell v. Smith, 770 F.3d 540,

546 (7th Cir. 2014) (“An ‘unreasonable application of’ federal law means

‘objectively unreasonable, not merely wrong; even ‘clear error’ will not

suffice.’”) (quoting White v. Woodall, 134 S. Ct. 1697, 1702 (2014)). This

deferential standard applies with equal force to a state court’s findings of

fact. Burt v. Titlow, 751 U.S. 12, 18 (2013) (holding that “a state-court factual

determination is not unreasonable merely because the federal habeas court

would have reached a different conclusion in the first instance.”).

       Indeed, the habeas petitioner must demonstrate that the state court

decision is “so erroneous that ‘there is no possibility fairminded jurists

could disagree that the state court’s decision conflicts with [the Supreme]

Court’s precedents.’” Nevada v. Jackson, 569 U.S. 505, 508–09 (2013) (quoting

Harrington, 562 U.S. at 102). The state court decisions must “be given the

benefit of the doubt.” Woodford v. Visciotti, 537 U.S. 19, 24 (2002); Hartjes v.

Endicott, 456 F.3d 786, 792 (7th Cir. 2006). As the Supreme Court has

explained, “[i]f this standard is difficult to meet, that is because it was

meant to be.” Harrington, 562 U.S. at 102. Indeed, Section 2254(d) stops just

short of “imposing a complete bar on federal-court relitigation of claims

already rejected in state proceedings.” See id. This is so because “habeas

corpus is a ‘guard against extreme malfunctions in the state criminal justice

systems,’ not a substitute for ordinary error correction through appeal.” Id.

at 102–103 (quoting Jackson v. Virginia, 443 U.S. 307, 332 n.5 (1979) (Stevens,

J., concurring)).

4.     ANALYSIS

       The Court will analyze Petitioner’s two ineffective assistance of

counsel claims together. The Court of Appeal’s Blake opinion neatly


                                  Page 6 of 13
summarizes the standards applicable to Kropp’s claims of ineffective

assistance:

              A party asserting ineffective assistance of counsel
       bears the burden of establishing two elements: (1) that his trial
       counsel's performance fell below objective standards for
       reasonably effective representation, and (2) that counsel's
       deficiency prejudiced the defense. Strickland v. Washington,
       466 U.S. 668, 687–88 . . . (1984)[.]
              To satisfy the first element of the Strickland test,
       appellant must direct the Court to specific acts or omissions
       by his counsel. In that context, the Court considers whether in
       light of all the circumstances counsel’s performance was
       outside the wide range of professionally competent
       assistance. The Court’s assessment of counsel’s performance
       is “highly deferential[,] . . . indulg[ing] a strong presumption
       that counsel’s conduct falls within the wide range of
       reasonable professional assistance[.]” [Id. at 689.]
              ...
              To satisfy the second Strickland element, appellant
       must show that there is a reasonable probability that, but for
       counsel’s errors, the result of the proceedings would have
       been different, such that the proceedings were fundamentally
       unfair or unreliable. A reasonable probability is defined as
       one that is sufficient to undermine confidence in an outcome.

Blake v. United States, 723 F.3d 870, 879 (7th Cir. 2013) (citations and

quotations omitted). In an ineffective assistance of counsel suit premised on

a failure to relay plea bargains, the appellant must show that “but for the

ineffective advice of counsel,” there was a reasonable probability (1) that he

would have accepted the plea; (2) that “the prosecution would not have

withdrawn it in light of intervening circumstances”; (3) that the Court

would have accepted the plea and (4) that the conviction, sentence, or both

would have been less severe than what was actually imposed. Lafler v.

Cooper, 566 U.S. 156, 164 (2012).



                                    Page 7 of 13
       The Strickland test, layered underneath the above-described

standard of review, produces the following question for the Court to

answer: whether the Wisconsin Court of Appeals’ ruling on Kropp’s claims

represents an unreasonable application of the already extremely deferential

Strickland standard. Harrington, 562 U.S. at 101. As Blake explains, claims of

ineffective assistance are already assessed with deference to the defendant’s

counsel. Presenting such claims in the context of a habeas proceeding

means that Kropp must not only prove that the Wisconsin Court of

Appeals’ analysis was wrong, but additionally that it was “so lacking in

justification that there was an error well understood and comprehended in

existing law beyond any possibility for fair-minded disagreement.” Id. at

103; id. at 105 (“The standards created by Strickland and § 2254(d) are both

highly deferential, and when the two apply in tandem, review is doubly

so[.]”) (citations and quotations omitted). To the extent Kropp seeks to

show that the Wisconsin Court of Appeals’ decision was based on an

“unreasonable determination of the fact” under 28 U.S.C. 2254(d)(2), he

must do more than merely show that the evidence is debatable. Wood v.

Allen, 558 U.S. 290, 303 (2010). He most show that “the state court

determined an underlying factual issue against the clear and convincing

weight of the evidence.” Ben-Yisrayl v. Buss, 540 F.3d 542, 549 (7th Cir. 2008).

Additionally, in the context of a Strickland analysis, he must show that this

unreasonable evidentiary finding resulted in prejudice. Id. at 550.

       Kropp comes nowhere close to carrying this burden. In his first

ineffective assistance of counsel claim, he asserts that his trial counsel failed

to obtain, review, and impeach W.R. with the medical records, and as a

result, he was found guilty of a greater felony. In determining whether trial

counsel was effective, the Wisconsin Court of Appeals deferred to the


                                  Page 8 of 13
postconviction court’s finding that trial counsel retrieved the medical

records when they were available and reviewed them before trial. Kropp,

2017 WL 5037002, at *3. Kropp argues that there is circumstantial evidence

(i.e., the lack of billing for discovery and the lack of a note stating when trial

counsel reviewed the documents) to suggest that trial counsel may not have

received the medical reports until right before trial. (Docket #9-14 at 47, 63).

However, there is also evidence in the record that trial counsel discussed

the medical records with Kropp “at length,” and was ready for trial.

(Docket #9-14 at 62, 73); see also (Docket #9-9 at 5-6) (wherein trial counsel

stated, and Kropp confirmed after being questioned by the trial judge, that

trial counsel spoke with him “prior to breaking for lunch” about the

medical records, and that he waived their authentication). In light of this

record, the Court cannot say that the Wisconsin Court of Appeals relied on

an unreasonable finding of the facts, or that their analysis was “so lacking

in justification” as to warrant a contrary result. See Harrington, 562 U.S. at

103.

       Moreover, the Wisconsin Court of Appeals determined that the

failure to impeach W.R. did not result in prejudice. Kropp’s theory of the

case is that a dresser fell on W.R., which caused most of the injuries

(including the broken arm). (Docket #13 at 30). Then, he claims that W.R.

angrily put Kropp into a chokehold, whereupon Kropp inflicted other

injuries to W.R. out of self-defense. Id. Kropp argues that if trial counsel had

impeached W.R. with his medical records, which stated “patient fell, left

humeral neck fracture,” then the jury would have found Kropp guilty of a

lesser felony, because it would have found that Kropp did not intend to

commit “great” bodily harm—only bodily harm. Kropp also points to other

portions of the medical record that could have potentially impeached W.R.,


                                  Page 9 of 13
including his blood alcohol level and drug use. However, these same

medical records also indicated that W.R. was treated for an “an assault by

an individual that [he] knows,” and received an “orbital fracture” in

addition to a broken arm. Kropp, 2017 WL 5037002, at *4. This supports the

jury’s conclusion regarding an intent to cause “great” bodily harm. Nor is

it obvious that “patient fell” necessarily supports Kropp’s version of events,

which involves a dresser and a chokehold. Based on the record before it, the

Wisconsin Court of Appeals concluded that “[e]ven if counsel had

attempted to impeach W.R. with the medical records, the records

themselves still would have supported the jury’s verdict. Accordingly,

Kropp cannot show that a different result was probable. . .” Id. The Court

cannot say that this was an unreasonable or erroneous application of

Strickland, or that it was based on an unreasonable determination of the

facts. Harrington, 562 U.S. at 100–01.

       With regard to Kropp’s second ineffective assistance claim, he

asserts that trial counsel was ineffective when she failed to tell him that the

government intended to use W.R.’s medical records at trial. Kropp also

claims that she failed to communicate the government’s plea deals to him

(including one that was withdrawn in less than a week). He argues that he

was prejudiced because if he had known about the government’s evidence,

he would have pled guilty to a lesser felony. However, the trial record

shows that Kropp himself stipulated, before trial and while he understood

that a plea deal was still “on the table,” to authenticate the medical records

for trial. (Docket 9-9 at 3–6). At his post-conviction hearing, he claimed that

he only became aware of the records after he rejected the plea on the record,

(Docket #9-14 at 83–84), which contradicts the pre-trial transcript, (Docket

#9-9 at 3–6). Additionally, while one plea deal was viable until the jury


                                Page 10 of 13
entered, the other plea deal was withdrawn after it was suspected that

Kropp inappropriately contacted the victim—thereby making counsel’s

failure to quickly apprise Kropp of the plea non-prejudicial. Lafler, 566 U.S.

at 164; Kropp, 2017 WL 5037002, at *4; (Docket #9-9 at 60). The record belies

both trial counsel’s failure to communicate viable plea deals to Kropp, and

the reasonable probability that Kropp would have accepted a plea deal. Id.

On this basis, and in light of the post-conviction court’s credibility

assessment of the parties, the Wisconsin Court of Appeals concluded that

there was no ineffective assistance for failure to communicate and no

indication of prejudice.

       Kropp’s briefs do not convince the Court that the Wisconsin Court

of Appeals applied the Strickland standard unreasonably, or that the state

court’s decisions were based on an unreasonable determination of the facts.

The court’s opinion, quoted at length above, addressed Kropp’s claims and

drew conclusions based on the record before it. Kropp’s briefing highlights

his trial counsel’s perceived shortcomings, and argues that she should have

done things differently. Perhaps this is true, but, as the Wisconsin Court of

Appeals explained, she was not ineffective. Further, before both the

Wisconsin Court of Appeals and this Court, Kropp has failed to establish

prejudice. Kropp’s ineffective assistance claims are without merit.

       5.     CONCLUSION

       Kropp has not shown that the Wisconsin Court of Appeals

unreasonably applied Supreme Court precedent in rejecting his claims of

ineffective assistance of counsel. Kropp’s petition must, therefore, be

dismissed with prejudice.

       Under Rule 11(a) of the Rules Governing Section 2254 Cases, “the

district court must issue or deny a certificate of appealability when it enters


                                Page 11 of 13
a final order adverse to the applicant.” To obtain a certificate of

appealability under 28 U.S.C. § 2253(c)(2), Kropp must make a “substantial

showing of the denial of a constitutional right” by establishing that

“reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal citations omitted). As

the Court discussed above, no reasonable jurists could debate whether

Kropp’s petition has merit. The Wisconsin Court of Appeals clearly and

correctly applied controlling Supreme Court precedent to his exhausted

claims.

       Finally, the Court closes with some information about the actions

that Kropp may take if he wishes to challenge the Court’s resolution of this

case. This order and the judgment to follow are final. A dissatisfied party

may appeal this Court’s decision to the Court of Appeals for the Seventh

Circuit by filing in this Court a notice of appeal within 30 days of the entry

of judgment. See Fed. R. App. P. 3, 4. This Court may extend this deadline

if a party timely requests an extension and shows good cause or excusable

neglect for not being able to meet the 30-day deadline. See Fed. R. App. P.

4(a)(5)(A). Moreover, under certain circumstances, a party may ask this

Court to alter or amend its judgment under Federal Rule of Civil Procedure

59(e) or ask for relief from judgment under Federal Rule of Civil Procedure

60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed

within 28 days of the entry of judgment. The Court cannot extend this

deadline. See Fed. R. Civ. P. 6(b)(2). Any motion under Federal Rule of Civil

Procedure 60(b) must be filed within a reasonable time, generally no more

than one year after the entry of the judgment. The Court cannot extend this


                                 Page 12 of 13
deadline. See id. A party is expected to closely review all applicable rules

and determine what, if any, further action is appropriate in a case.

      Accordingly,

      IT IS ORDERED that Petitioner’s petition for a writ of habeas corpus

(Docket #1) be and the same is hereby DENIED;

      IT IS FURTHER ORDERED that a certificate of appealability as to

Petitioner’s petition be and the same is hereby DENIED;

      IT IS FURTHER ORDERED that Petitioner’s motion for an

evidentiary hearing (Docket #12) be and the same is hereby DENIED; and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 26th day of March, 2019.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Court




                               Page 13 of 13
